Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 10, 11 all of the prior art of record fails to teach or suggest the limitation of claim 1, a system for distributing, delivering, and collecting freight, having a number I of mobile freight stations, having I > 1, which each has a first interface for automatically loading freight into freight vehicles from a freight storage of the mobile freight station and for automatically unloading freight from freight vehicles into the freight storage, wherein the freight vehicles are arranged and executed for automatically loading and/or unloading freight via the first interface and for automatically securing and fixing freight in a storage space of the freight vehicles, wherein the freight vehicles comprise a security device provided in the freight storage space to secure and fix the freight present in the freight storage space, the mobile freight stations each have a number ni < Ni, with i = 1,..., I, of delivery robots, where Ni is the maximum number of delivery robots present in the ith freight station and ni is the number of delivery robots currently present in the ith freight station, and the I freight stations each have a loading device for automatically loading the Ni delivery robots with a respective freight from the freight storage and for automatically unloading a respective freight from the Ni delivery robots into the freight storage. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art Berg US 9,305,280 B1 discloses an airborne fulfillment center (“AFC”) and the use of unmanned aerial vehicles (“UAV”) to deliver items from the AFC to users. For example, the AFC may be an airship that remains at a high altitude (e.g., 45,000 feet) and UAVs with ordered items may be deployed from the AFC to deliver ordered items to user designated delivery locations. As the UAVs descend, they can navigate horizontally toward a user specified delivery location using little to no power, other than to stabilize the UAV and/or guide the direction of descent. Shuttles (smaller airships) may be used to replenish the AFC with inventory, UAVs, supplies, fuel, etc. Likewise, the shuttles may be utilized to transport workers to and from the AFC.
All dependent claims are allowable for at least the reasons of claim 1, 10, and/or 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquire
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665